Exhibit 3 JOINT FILING AGREEMENT The undersigned hereby agree that this statement on Schedule 13D dated February 27, 2015 with respect to the common stock of PacWest Bancorp is, and any amendments hereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule13d-1(k)under the Securities Exchange Act of 1934, as amended. Dated:February 27, 2015 CAPGEN CAPITAL GROUP II LP By: CAPGEN CAPITAL GROUP II LLC, its general partner By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member CAPGEN CAPITAL GROUP II LLC By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member EUGENE A. LUDWIG By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig -9-
